Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 12-17-20 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102a2 as being anticipated by Yim et al. (US 2020/0219433).
Regarding claim 1, Yim (Fig. 2 and 8) discloses a display device, comprising:
an image conversion apparatus (830) receiving a first image signal (IDAT) from outside the display device (eg. as seen in Fig. 8, receiving IDAT externally from the left) and outputting a second image signal (CIDAT) by converting a luminance of the received first image signal (“correct the luminance” discussed in [0076]);
a controller (840) generating image data (DIDAT) based on the second image signal (as discussed in [0077], CIDAT is received by 840 and used to generate DIDAT for the data driver);
a source driver (850) outputting data signals (DS) based on the image data (“850 may generate the data signals DS based on the dithered image data DIDAT” as discussed in [0078]);
a display panel (810) including a plurality of sub-pixels (PX) that emit light based on the data signals (850 “provides data signals DS to the plurality of pixels PX” as discussed in [0069], while [0070] discusses how the pixels are “organic light emitting diode”); and
a memory (820) that stores a reference maximum luminance value (eg. a “red maximum luminance” as discussed in [0071]), wherein the image conversion apparatus generates the second image signal by converting the luminance of the first image signal in such a manner to satisfy the reference maximum luminance value (the “red maximum luminance,” as signal CD, is used to convert IDAT into CIDAT, using the equation discussed in [0073]). 

Regarding claim 2, Yim discloses a display device as discussed above, wherein the reference maximum luminance value is determined according to characteristic information of a camera (270) capturing an image displayed on the display device (discussed in [0055], “the measured red maximum luminance of a pixel may represent a measured luminance of the pixel when data signals at a minimum gray level (e.g., a 0-gray level) are applied to green and blue sub-pixels of the pixel and a data signal at the maximum gray level (e.g., the 255-gray level) is applied to a red sub-pixel of the pixel” and “capturing” the image with the camera further discussed in [0052]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yim as applied to claim 1 above, and further in view of Kim (US 2009/0309818, hereafter “Kim ‘818”).
Regarding claim 5, Yim discloses a display device as discussed above, however fails to teach or suggest wherein the first image signal and the second image signal have a same color depth.
Kim ‘818 (Fig. 4) discloses a display device, comprising:
an image conversion apparatus (150) receiving a first image signal (Data1) from outside the display device (eg. as seen in Fig. 4, receiving Data1 externally from the top) and outputting a second image signal (Data2) by converting a luminance of the received first image signal (“converts” the data to correct the “luminance” as discussed in [0063]);
wherein the first image signal and the second image signal have a same color depth (both Data1 and Data2 have the same color depth, eg. 8-bits of color when i=8 and j=8 as discussed in [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yim so the first image signal and the second image signal have a same color depth as taught by Kim ‘818 because this allows pixels to have the “same luminance… regardless of the variation in the threshold voltage/mobility and over time regardless of the OLED deterioration” (see [0063]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yim as applied to claim 1 above, and further in view of Park (US 2019/0385534).
Regarding claim 6, Yim discloses a display device as discussed above, however fails to teach or suggest wherein the image conversion apparatus detects at least one edge from the first image signal and applies a blur mask to the first image signal to relieve the at least one edge.
Park (Fig. 11) discloses a display device wherein an image conversion apparatus (15) detects at least one edge (“calculate the edge” using “a Sobel mask” as discussed in [0148]) from the first image signal (the first image signal DT1 is input to 110 as seen in Fig. 11) and applies a blur mask (called “anti-aliasing” in [0120]) to the first image signal to relieve the at least one edge (“aliasing is relaxed” as discussed in [0008], the edge blurred as seen in Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yim so the image conversion apparatus detects at least one edge from the first image signal and applies a blur mask to the first image signal to relieve the at least one edge as taught by Park because this prevents a user from viewing image artifacts such as aliasing (see [0008]), improving the quality of the displayed images.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yim and Park as applied to claim 6 above, and further in view of Kim et al. (US 2016/0042527, hereafter “Kim ‘527”).
Regarding claim 7, Yim and Park disclose a display device as discussed above, and Park further discloses wherein the image conversion apparatus (15) applies a Sobel mask (see [0148]) to a gray scale signal (the Sobel mask is applied to “grayscale values G11, G12, G13” as seen in Fig. 11, and as discussed in [0136]) to generate boundary data composed of edges for the first image signal (“calculate the edge” using “a Sobel mask” as discussed in [0148]).
It would have been obvious to one of ordinary skill in the art to combine Yim and Park for the same reasons as discussed above.
However, although Park teaches using a first image signal which is a gray scale signal, Yim and Park fail to teach or suggest wherein the image conversion apparatus “converts” the first image signal “to” a gray scale signal.
Kim ‘527 (Fig. 6) discloses an image conversion apparatus (430) which converts the first image signal to a gray scale signal (in step S605) and applies a Sobel mask to the gray scale signal (in step S610) to generate boundary data composed of edges for the first image signal (as discussed in [0082], “430 may perform a Sobel operation on the image converted into the gray scale image (i.e., the converted gray scale image) to detect an edge of an object included in the converted gray scale image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yim and Park so the image conversion apparatus first converts the first image signal to a gray scale signal before detecting the edge as taught by Kim ‘527 because this .

Regarding claim 8, Yim, Park, and Kim ‘527 disclose a display device as discussed above, and Park further discloses wherein the image conversion apparatus detects the at least one edge by projecting the boundary data in a horizontal or vertical direction (as seen in [0151], the Sobel mask projects data vertically, see equations 8 and 9, with a visual representation shown in Fig. 8). 
It would have been obvious to one of ordinary skill in the art to combine Yim, Park, and Kim ‘527 for the same reasons as discussed above.

Allowable Subject Matter
Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, Yim (Fig. 2 and 8) discloses an image conversion method performed in an image conversion apparatus (830), the method comprising:
converting a luminance (“correct the luminance” discussed in [0076]) of the first image signal (IDAT) in such a manner as to satisfy a reference maximum luminance value (the “red maximum luminance,” as signal CD, is used to convert IDAT into CIDAT, using the equation discussed in [0073]); and
generating and outputting a second image signal (CIDAT) having the converted luminance (output from 830), wherein the reference maximum luminance value is determined according to characteristic information of a camera (270) capturing an image displayed according to the second image signal (discussed in [0055], “the measured red maximum luminance of a pixel may represent a measured luminance of the pixel when data signals at a minimum gray level (e.g., a 0-gray level) are applied to green and blue sub-pixels of the pixel and a data signal at the maximum gray level (e.g., the 255-gray level) is applied to a red sub-pixel of the pixel” and “capturing” the image with the camera further discussed in [0052]).
However, Yim fails to teach or suggest “calculating a contrast ratio for a first image signal received from outside the image conversion apparatus” or wherein converting a luminance includes “maintaining the contrast ratio.”

Heo et al. (US 2018/0151104) discloses (Fig. 1 and 2) an image conversion method comprising calculating a contrast ratio for a first image signal received from outside the image conversion apparatus (using “color contrast ratio calculating unit 147,” discussed in [0077]).
However, while Heo also teaches converting a luminance (with 142, see [0071]), Heo still fails to teach or suggest converting a luminance “while maintaining the contrast ratio.”

Kozuka et al. (US 2018/0048845) discloses an image conversion method wherein a luminance is selected (eg. the peak luminance is chosen to be either a full 250 nits in a dark room, or suppressed to 100 nits in a bright room, as discussed in [0123]) “to maintain relative luminance ( contrast ratio)” (see [0122]).
However, Kozuka fails to teach or suggest “calculating a contrast ratio for a first image signal received from outside the image conversion apparatus” or wherein the luminance is of a “first image signal received from outside the image conversion apparatus.” 

Lee et al. (US 2017/0032732) discloses (Fig. 2) an image conversion method including converting a luminance (with “luminance converter 540”) which is used to “adjust a contrast ratio” (see [0061]).  

Therefore, each of the currently cited references of record fails to teach or suggest “calculating a contrast ratio for a first image signal received from outside the image conversion apparatus” and “converting a luminance of the first image signal in such a manner as to satisfy a reference maximum luminance value while maintaining the contrast ratio” when combined with each of the other currently cited claim limitations.

Claims 11-18 are dependent upon claim 10, and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3, 4, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, Yim discloses a display device as discussed above, however fails to teach or suggest wherein the image conversion apparatus calculates a contrast ratio using a first maximum luminance value and a first minimum luminance value, and calculates a conversion coefficient based on the contrast ratio, to convert the luminance of the first image signal according to the conversion coefficient. 

Toyoda (US 2019/0110031) discloses a display device wherein an image conversion apparatus calculates a contrast ratio using a first maximum luminance value and a first minimum luminance value (“The contrast ratio is a ratio of a brightness (luminance) of the brightest white to a brightness (luminance) of the darkest black in the image” as discussed in [0028]), to convert the luminance (“adjust the luminance” discussed in [0049]) of the first image signal according to the conversion coefficient (according to LAD1, which is a “luminance adjustment amount”).  
However, although Toyoda teaches that the calculation of the conversion coefficient (LAD1) is “related” to the contrast ratio (“A luminance adjustment amount LAD1 is, for example, an adjustment amount for making a contrast ratio of the before-adjustment projection image MT1 close to a contrast ratio of the reference image MR” as discussed in [0046]), LAD1 only has a goal of affecting the contrast ratio and is not “based” on the contrast ratio itself (LAD1 is actually calculated with 311, which “uses a luminance component L1 (also referred to as a first luminance component) of the reference image MR and a luminance component L2 (also referred to as a second luminance component) of the before-adjustment projection image MT1 to calculate the luminance adjustment amount LAD1” as discussed in [0047]).

Therefore, none of the currently cited references of record teaches or suggest wherein “wherein the image conversion apparatus calculates a conversion coefficient based on the contrast ratio” when combined with each of the other currently cited claim limitations.

Claim 4 is dependent upon claim 3, and so would be allowable for the same reasons.

Regarding claim 9, Yim, Park, and Kim ‘527 disclose a display device as discussed above, however fail to teach or suggest wherein the image conversion apparatus applies the blur mask to the first image signal when edges having a length equal to or greater than a predetermined length in the boundary data are repeatedly present within a predetermined distance. 

Breed et al. (US 2006/0208169) discloses a display device wherein edges are blurred to “eliminate some of the problems with aliasing and Moire patterns” (see [2006]).

However, none of the currently cited references of record teaches or suggest applying a blur mask “when edges having a length equal to or greater than a predetermined length in the boundary data are repeatedly present within a predetermined distance” when combined with each of the other currently cited claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691